As filed with the Securities and Exchange Commission on February 4, 2013 Registration No. 333-184346 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PEDEVCO CORP (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (855) 733-3826 (Address, including zip code and telephone number, including area code, of registrant’s principal place of business) Frank C. Ingriselli PEDEVCO CORP. 4125 Blackhawk Plaza Circle, Suite 201A Danville, California 94506 (855) 733-3826 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: Lawrence P. Schnapp Marc L. Brown TroyGould PC Suite 1600 1801 Century Park East Los Angeles, California 90067 (310) 789-1255 Charles H. Still, Jr. Bracewell & Giuliani LLP 711 Louisiana Street, Suite 2300 Houston, Texas 77002 (713) 221-3309 Approximate date of commencement of proposed sale to public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, as amended, check the following box: o If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o
